DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (7,066,407).
Lu discloses an anti splash water outflow device comprising:
a water outflow body 20 comprising a water inlet (opening at the upstream end of body A) and a water outlet (opening at the downstream end of inner housing 20);
an internal assembly 50 disposed in the water flow body;
wherein:
the internal assembly comprises an inner body 50 that is rotatable relative to the water outflow body upon being impacted by water;
the inner body is disposed with at least two spiral blades 54;
two adjacent spiral blades of the at least two spiral blades define a spiral water passage (the space between the blades 54);
an inlet (upstream end of the space between blades 54) of the spiral water passage is in communication with the water inlet;
an outlet (downstream end of the space between blades 54) of the spiral passage is in communication with the water outlet;
the water flows into the water outflow body from the water inlet to impact the inner body to drive the inner body to rotate relative to the water outflow body;
the water flows through the spiral water passage, flows out of the outlet of the spiral water passage, flows spirally downward along an inner wall surface (inner wall surface 
a first gap (vertical gap between impeller 50 and locking groove 21);
a connecting body 24;
a partition board 22.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klein (473,759).
Klein discloses an anti splash water outflow device comprising:
a water outflow body A comprising a water inlet (opening at the upstream end of body A) and a water outlet (opening at the downstream end of body A);
an internal assembly C disposed in the water flow body;
wherein:
the internal assembly comprises an inner body C that is rotatable relative to the water outflow body upon being impacted by water (wheel C is rotatable relative to the body A upon being impacted by water);
the inner body is disposed with at least two spiral blades (blades of wheel C, see figure 1);

an inlet (upstream end of the space in wheel C) of the spiral water passage is in communication with the water inlet;
an outlet (downstream end of the space in wheel C) of the spiral passage is in communication with the water outlet;
the water flows into the water outflow body from the water inlet to impact the inner body to drive the inner body to rotate relative to the water outflow body (functional; the device of Klein has the capability of operating with water instead of air);
the water flows through the spiral water passage, flows out of the outlet of the spiral water passage, flows spirally downward along an inner wall surface (wall of chamber A’ downstream of wheel C) of the water outflow body, and sprays out of the water outlet to obtain an annular water spray shaped as an lampshade (functional; the device of Klein has the capability of operating with water instead of air);
a first gap (gap between wheel C and lip a’);
a connecting body (body of passage B);
a partition board (mounting element surrounding passage B in the upstream half of chamber A’);
a strong water passage B.
Even if water is positively recited limitation, water is a well known fluid.  Additionally, water is a dispensed fluid and not an element of Applicant’s disclosed device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK